This is a law action wherein the parties waived a jury and tried the cause to the court. In such a case the findings of the trial court on questions of fact have the force of a verdict. Here much of the evidence is conflicting and the resolution of such conflicts was for the trial court whose findings therein will not be disturbed on appeal unless clearly wrong or against the preponderance of the evidence. While it was the duty of the trial court to weigh the evidence, yet it is not proper for this court to pass upon such weight and, on the conflicting evidence presented by the record herein, I do not think that this court is in a position to pass upon the credibility of the various witnesses or to say that the testimony of one set of witnesses "conclusively establishes" any pathological condition or fact in connection with proximate cause of plaintiff's injury or loss. It cannot be said that the evidence clearly preponderates against the trial court's finding and judgment or that they are clearly wrong or erroneous, for which reasons alone I concur in the result but not in all that is said in the foregoing opinion of the court. *Page 551